     Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.1 Filed 08/13/21 Page 1 of 47




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LIBERTY INSURANCE CORPORATION, LIBERTY
MUTUAL     FIRE  INSURANCE     COMPANY, C.A. No.
LIBERTY MUTUAL PERSONAL INSURANCE
COMPANY,     LM   GENERAL    INSURANCE
COMPANY, LM INSURANCE CORPORATION, LM
PROPERTY AND CASUALTY INSURANCE
COMPANY, THE LIBERTY SURPLUS INSURANCE DEMAND FOR JURY TRIAL
CORPORATION,      SAFECO     INSURANCE
COMPANY OF AMERICA, SAFECO INSURANCE
COMPANY     OF  ILLINOIS,  and   SAFECO
INSURANCE COMPANY OF INDIANA,

          Plaintiffs,
v.

4 TRANSPORT INC., 411 HELP LLC, 4 UR
RECOVERY THERAPY LLC, A1 OCCUPATIONAL
THERAPY LLC, GRAVITY IMAGING LLC, SPINE
AND HEALTH PLLC, SPINE & HEALTH PLLC II,
NEW HORIZON CHIROPRACTIC PLLC, FIRST
MEDICAL     GROUP    PLLC,   4   HEALTH
MANAGEMENT LLC, HMRF FUND III LLC, HMRF
FUND IV LLC, VELOCITY MRS FUND IV LLC,
VELOCITY MRS FUND V LLC, VELOCITY MRS
FUND VI LLC, NATIONAL HEALTH FINANCE
DM, LLC, HASSAN FAYAD, MIRNA FAYAD,
WILLIAM GONTE, M.D., GEOFFREY KEMOLI
SAGALA, D.C., AND ERNESTO CARULLA, P.T.,

          Defendants.

DAVID JOSEPH LANKFORD (P47881)
STEVEN M. BRAUN (P79461)
JOY WEBER (P77088)
Law Offices of Greig, Kennedy, Seifert and
Fitzgibbons
Attorneys for Plaintiffs
28411 Northwestern Hwy., Suite 640
Southfield, MI 48034
248-223-0120
Fax: 603-334-9174




                                     Page 1 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.2 Filed 08/13/21 Page 2 of 47




                                        COMPLAINT

       Plaintiffs LIBERTY INSURANCE CORPORATION, LIBERTY MUTUAL FIRE

INSURANCE COMPANY, LIBERTY MUTUAL PERSONAL INSURANCE COMPANY, LM

GENERAL INSURANCE COMPANY, LM INSURANCE CORPORATION, LM PROPERTY

AND CASUALTY INSURANCE COMPANY, THE LIBERTY SURPLUS INSURANCE

CORPORATION,         SAFECO      INSURANCE        COMPANY        OF    AMERICA,       SAFECO

INSURANCE COMPANY OF ILLINOIS, and SAFECO INSURANCE COMPANY OF

INDIANA, along with any and all affiliate and/or agent companies, (hereinafter collectively

referred to as “Plaintiffs Liberty and Safeco”), by their attorneys, Law Offices of Greig,

Kennedy, Seifert and Fitzgibbons, hereby allege as follows.

                                  I.    INTRODUCTION

       1.     This matter revolves around a concerted effort by three pain management clinics

(Defendants Spine & Health PLLC, Spine & Health PLLC II, and First Medical Group PLLC),

physical therapy clinics (Defendants 411 Help, LLC and 4 UR Recovery Therapy LLC), a

chiropractic clinic (Defendant New Horizon Chiropractic PLLC), an occupational therapy clinic

(Defendant A1 Occupational Therapy LLC), a magnetic resonance imaging (“MRI”) facility

(Defendant Gravity Imaging, LLC), a transportation company (Defendant 4 Transport Inc.), a

marketing company (Defendant 4 Health Management LLC), and the current and former owners,

managers, employees, independent contractors, agents, and representatives of the same who

collectively constructed a scheme with which to rely on fraudulent and unlawful treatment and/or

referrals to seek recovery of medical or other benefits potentially available under the Michigan

No-Fault Act, Mich. Comp. Laws § 500.3101 and in violation thereof , et seq.




                                         Page 2 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.3 Filed 08/13/21 Page 3 of 47




       2.     Specifically these Defendants have operated a referral and marketing

company/call center to solicit Plaintiffs Liberty’s and Safeco’s insureds to facilities owned,

managed, staffed and/or operated by the named Defendants HASSAN FAYAD, MIRNA

FAYAD, WILLIAM GONTE, M.D., GEOFFREY KEMOLI SAGALA, D.C., AND ERNESTO

CARULLA, P.T.

       3.     In furtherance of this scheme, Defendants defrauded Plaintiffs Liberty and Safeco

by submitting and/or causing to be submitted false and fraudulent medical records, documents,

correspondences, bills, and invoices through interstate wires and/or the U.S. Mail seeking

payment under the Michigan No-Fault Act for treatment and services that were not actually

rendered, were medically unnecessary, were fraudulently billed, and/or were not lawfully

rendered; and causing to be submitted false and fraudulent medical records, documents,

correspondences, bills, and invoices to Medicare and/or Medicaid.

       4.     Defendants 4 Transport Inc. (hereinafter “Defendant 4 Transport”), 411 Help,

LLC d/b/a 411 Therapy (hereinafter “Defendant 411 Therapy”), 4 UR Recovery Therapy LLC

(hereinafter “Defendant 4 UR Recovery”), A1 Occupational Therapy LLC (hereinafter

“Defendant A1”), Gravity Imaging, LLC (hereinafter “Defendant Gravity Imaging”), Spine &

Health PLLC and Spine & Health PLLC II (hereinafter collectively “Defendant Spine &

Health”), New Horizon Chiropractic PLLC (hereinafter “Defendant New Horizon”), First

Medical Group, PLLC (hereinafter “Defendant First Medical”), 4 Health Management LLC

(hereinafter “Defendant 4 Health”), HMRF Fund III LLC (hereinafter “Defendant HMRF III”),

HMRF Fund IV LLC (hereinafter “Defendant HMRF IV”), Velocity MRS Fund IV LLC

(hereinafter “Defendant Velocity IV”), Velocity MRS Fund V LLC (hereinafter “Defendant

Velocity V”), Velocity MRS Fund VI LLC (hereinafter “Defendant Velocity VI”), National




                                         Page 3 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.4 Filed 08/13/21 Page 4 of 47




Health Finance DM, LLC (hereinafter “Defendant National Health”), Hassan Fayad, Mirna

Fayad, William Gonte, M.D. (hereinafter “Defendant Gonte”), Geoffrey Kemoli Sagala, D.C.

(hereinafter “Defendant Sagala”), and Ernesto Carulla, P.T. (hereinafter “Defendant Carulla”)

(collectively hereinafter “Defendants”) each individually or collectively conspired to, and did in

fact, defraud Plaintiffs Liberty and Safeco by perpetuating an insurance billing fraud scheme in

violation of state and federal law.

       5.      The insurance fraud scheme perpetrated by Defendants was designed to, and did

in fact, result in payments from Plaintiffs Liberty and Safeco to Defendants and/or its

subsidiaries, agents, etc., directly or on behalf of Plaintiffs Liberty’s and Safeco’s insureds and

claimants.

       6.      All of the acts and omissions of Defendants, described throughout this Complaint,

were undertaken intentionally.

       7.      By this Complaint, and as detailed in each count set out below, Plaintiffs Liberty

and Safeco brings this action for: (1) violations of the federal Racketeer Influenced and Corrupt

Organizations (RICO) Act, 18 U.S.C. § 1962(c) and (d), and/or; (2) common law fraud, and/or;

(3) civil conspiracy, and/or; (4) payment under mistake of fact, and/or; (5) unjust enrichment.

Plaintiffs Liberty and Safeco also seek declaratory relief that no previously denied and pending

claims submitted to it by Defendants are compensable.

       8.      As a result of Defendants’ fraudulent acts, Plaintiffs Liberty and Safeco, has paid

in excess of $1,801,142.40 to Defendants related to the patients at issue in this Complaint.

                                      II.   THE PARTIES

       9.      Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 8 as though fully set forth herein.




                                            Page 4 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.5 Filed 08/13/21 Page 5 of 47




       A. Plaintiffs

       10.     Plaintiff Liberty Insurance Corporation is an insurance company with its principal

place of business in Boston, Massachusetts duly organized under the laws of Illinois that is

licensed in Michigan to engage in the business of insurance.

       11.     Plaintiff Liberty Mutual Fire Insurance Company is an insurance company with

its principal place of business in Boston, Massachusetts duly organized under the laws of

Wisconsin that is licensed in Michigan to engage in the business of insurance.

       12.     Plaintiff Liberty Mutual Personal Insurance Company is an insurance company

with its principal place of business in Boston, Massachusetts duly organized under the laws of

New Hampshire that is licensed in Michigan to engage in the business of insurance.

       13.     Plaintiff LM General Insurance Company is an insurance company with its

principal place of business in Boston, Massachusetts duly organized under the laws of Indiana

that is licensed in Michigan to engage in the business of insurance.

       14.     Plaintiff LM Insurance Corporation is an insurance company with its principal

place of business in Boston, Massachusetts duly organized under the laws of Illinois that is

licensed in Michigan to engage in the business of insurance.

       15.     Plaintiff LM Property and Casualty Insurance Company is an insurance company

with its principal place of business in Boston, Massachusetts duly organized under the laws of

Indiana that is licensed in Michigan to engage in the business of insurance.

       16.     Plaintiff The Liberty Surplus Insurance Corporation is an insurance company with

its principal place of business in Boston, Massachusetts duly organized under the laws of New

Hampshire that is licensed in Michigan to engage in the business of insurance.




                                           Page 5 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.6 Filed 08/13/21 Page 6 of 47




       17.     Plaintiff Safeco Insurance Company of America is an insurance company with its

principal place of business in Seattle, Washington duly organized under the laws of Iowa that is

licensed in Michigan to engage in the business of insurance.

       18.     Safeco Insurance Company of Illinois is an insurance company with its principal

place of business in Bellevue, Washington duly organized under the laws of Iowa that is licensed

in Michigan to engage in the business of insurance.

       19.     Safeco Insurance Company of Indiana is an insurance company with its principal

place of business in Bellevue, Washington duly organized under the laws of Iowa that is licensed

in Michigan to engage in the business of insurance.

       B. Defendants

             i.   Defendant 4 Transport LLC

       20.     Defendant 4 Transport, Inc. is incorporated under the laws of the State of

Michigan.

       21.     Defendant 4 Transport is owned by Defendant Mirna Fayad, who is a citizen of

the State of Michigan.

       22.     At all relevant times, Defendant 4 Transport was operated and controlled by

Defendants 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, New Horizon, Spine & Health,

First Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National

Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       23.     Defendant 4 Transport's principal place of business is located in Dearborn,

Michigan.

       24.     Defendant 4 Transport billed Plaintiffs Liberty and Safeco for services that were

not actually provided, and/or were medically unnecessary (to the extent services were provided




                                          Page 6 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.7 Filed 08/13/21 Page 7 of 47




at all), and/or were unlawful in relation to several claims made under policies of insurance with

Plaintiffs Liberty and Safeco. (Exhibit 1: Spreadsheets of Claims and Payments of Defendant

4 Transport).

             ii.   Defendant 411 Help, LLC d/b/a 411 Therapy

       25.      Defendant 411 Help, LLC is a limited liability company organized under the laws

of Delaware and is properly licensed to transact business in the State of Michigan.

       26.      Defendant 411 Help, LLC (referenced hereinafter as “Defendant 411 Therapy”)

also does business using the registered name 411 Therapy.

       27.      Defendant 411 Therapy is owned by Defendant Mirna Fayad, who is a citizen of

the State of Michigan.

       28.      At all relevant times, Defendant 411 Therapy was operated and controlled by

Defendants 4 Transport, 4 UR Recovery, A1, Gravity Imaging, New Horizon, Spine & Health,

First Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National

Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       29.      Defendant 411 Therapy's principal place of business is located in Southfield,

Michigan.

       30.      Defendant 411 Therapy billed Plaintiffs Liberty and Safeco for services that were

not actually rendered, were medically unnecessary (to the extent services were rendered at all),

and were unlawful in relation to several claims made under policies of insurance with Plaintiffs

Liberty and Safeco. (Exhibit 2: Spreadsheets of Claims and Payments of Defendant 411

Therapy).




                                          Page 7 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.8 Filed 08/13/21 Page 8 of 47




             iii.     Defendant 4 UR Recovery Therapy, LLC

       31.         Defendant 4 UR Recovery Therapy LLC is organized under the laws of the State

of Michigan.

       32.         Defendant 4 UR Recovery is owned by Defendant Mirna Fayad, who is a citizen

of the State of Michigan.

       33.         At all relevant times, Defendant 4 UR Recovery was operated and controlled by

Defendants 4 Transport, 411 Therapy, A1, Gravity Imaging, New Horizon, Spine & Health, First

Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health,

Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       34.         Defendant 4 UR Recovery's principal place of business is located in Detroit,

Michigan.

       35.         Defendant 4 UR Recovery billed Plaintiffs Liberty and Safeco for services that

were not actually rendered, were medically unnecessary (to the extent services were rendered at

all), and were unlawful in relation to several claims made under policies of insurance with

Plaintiffs Liberty and Safeco. (Exhibit 3: Spreadsheets of Claims and Payments of Defendant

4 UR Recovery).

             iv.      Defendant A1 Occupational Therapy LLC

       36.         Defendant A1 Occupational Therapy LLC is organized under the laws of the State

of Michigan.

       37.         Defendant A1 is owned by Defendants Hassan Fayad and Mirna Fayad, who are

both citizens of the State of Michigan.

       38.         At all relevant times, Defendant A1 was operated and controlled by Defendants 4

Transport, 411 Therapy, 4 UR Recovery, Gravity Imaging, New Horizon, Spine & Health, First




                                             Page 8 of 45
  Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.9 Filed 08/13/21 Page 9 of 47




Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health,

Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       39.     Defendant A1's principal place of business is located in Southfield, Michigan.

       40.     Defendant A1 billed Plaintiffs Liberty and Safeco for services that were not

actually rendered, were medically unnecessary (to the extent services were rendered at all), and

were unlawful in relation to several claims made under policies of insurance with Plaintiffs

Liberty and Safeco. (Exhibit 4: Spreadsheets of Claims and Payments of Defendant A1).

             v.   Defendant Gravity Imaging, LLC

       41.     Defendant Gravity Imaging, LLC is organized under the laws of the State of

Michigan.

       42.     Defendant Gravity Imaging is owned by Defendants Hassan Fayad and Mirna

Fayad, who are both citizens of the State of Michigan.

       43.     At all relevant times, Defendant Gravity Imaging was operated and controlled by

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, New Horizon, Spine & Health, First

Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health,

Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       44.     Defendant Gravity Imaging's principal place of business is located in Madison

Heights, Michigan, sharing the building with Defendant First Medical.

       45.     Defendant Gravity Imaging billed Plaintiffs Liberty and Safeco for services that

were medically unnecessary (to the extent services were rendered at all) and were unlawful in

relation to several claims made under policies of insurance with Plaintiffs Liberty and Safeco.

(Exhibit 5: Spreadsheets of Claims and Payments of Defendant Gravity).




                                          Page 9 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.10 Filed 08/13/21 Page 10 of 47




             vi.      Defendant Spine & Health PLLC

       46.         Defendant Spine & Health PLLC is organized under the laws of the State of

Michigan.

       47.         Defendant Spine & Health PLLC also does business using the registered name

SHP Services to provide medications to patients through a non-licensed office manager, and

other non-licensed office personnel, without proper licensing.

       48.         Defendant Spine & Health PLLC is owned by Defendant Gonte, who is a citizen

of the State of Michigan.

       49.         At all relevant times, Defendant Spine & Health PLLC was operated and

controlled by Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, New

Horizon, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health,

Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       50.         Defendant Spine & Health PLLC's principal place of business is located in

Southfield, Michigan.

       51.         Defendant Spine & Health PLLC billed Plaintiffs Liberty and Safeco for services

that were not actually provided, were medically unnecessary (to the extent services were

provided at all), and were unlawful in relation to several claims made under policies of insurance

with Plaintiffs Liberty and Safeco. (Exhibit 6: Spreadsheets of Claims and Payments of

Defendant Spine & Health PLLC, Spine & Health II PLLC, First Medical Group, &

William Gonte, MD).

             vii.     Defendant Spine & Health II PLLC

       52.         Defendant Spine & Health II PLLC is organized under the laws of the State of

Michigan.




                                            Page 10 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.11 Filed 08/13/21 Page 11 of 47




       53.       Defendant Spine & Health II PLLC also does business using the registered

fictitious name SHP Services to provide medications to patients through a non-licensed office

manager without proper licensing.

       54.       Defendant Spine & Health II PLLC is the secondary location of Defendant Spine

& Health PLLC located in Clinton Twp. MI and operates in the same manner and scheme as

Defendant Spine & Health PLLC.

       55.       Defendant Spine & Health II PLLC is owned by Defendant Gonte, who is a

citizen of the State of Michigan.

       56.       At all relevant times, Defendant Spine & Health II PLLC was operated and

controlled by Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, New

Horizon, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health,

Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

       57.       Defendant Spine & Health II PLLC billed Plaintiffs Liberty and Safeco for

services that were not actually provided, were medically unnecessary (to the extent services were

provided at all), and were unlawful in relation to several claims made under policies of insurance

with Plaintiffs Liberty and Safeco. (Ex. 6).

             viii.   Defendant New Horizon Chiropractic PLLC

       58.       Defendant New Horizon Chiropractic PLLC is organized under the laws of the

State of Michigan.

       59.       Defendant New Horizon is owned by Defendant Sagala, who is a citizen of the

State of Michigan.

       60.       At all relevant times, Defendant New Horizon was operated and controlled by

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health,




                                          Page 11 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.12 Filed 08/13/21 Page 12 of 47




First Medical, 4 Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National

Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla..

        61.         Defendant New Horizon's principal place of business is located in Dearborn,

Michigan.

        62.         Defendant New Horizon billed Plaintiffs Liberty and Safeco for services that were

not actually provided, were medically unnecessary (to the extent services were provided at all),

and were unlawful in relation to several claims made under policies of insurance with Plaintiffs

Liberty and Safeco. (Exhibit 7: Spreadsheet of Claims and Payments of Defendant New

Horizon).

              ix.      First Medical Group PLLC

        63.         Defendant First Medical Group, PLLC is organized under the laws of the State of

Michigan.

        64.         Defendant First Medical is owned by Defendant Gonte who is a citizen of the

State of Michigan.

        65.         Defendant First Medical operates as the successor to Defendant Spine & Health

PLLC.

        66.         At all relevant times, Defendant First Medical was operated and controlled by

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, New Horizon, 4

Health, HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, National Health, Hassan

Fayad, Mirna Fayad, Gonte, Sagala, and Carulla.

        67.         Defendant First Medical's principal place of business is located in Madison

Heights, Michigan, in the same building as Defendant Gravity Imaging.




                                              Page 12 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.13 Filed 08/13/21 Page 13 of 47




       68.         Defendant First Medical billed Plaintiffs Liberty and Safeco for services that were

not actually provided, were medically unnecessary (to the extent services were provided at all),

and were unlawful in relation to several claims made under policies of insurance with Plaintiffs

Liberty and Safeco. (Ex. 6).

             x.       Defendant 4 Health Management LLC

       69.         Defendant 4 Health Management LLC is organized under the laws of the State of

Michigan.

       70.         Defendant 4 Health is owned by Hassan Fayad, who is a citizen of the State of

Michigan.

       71.         Defendant 4 Health's principal place of business is located in Dearborn, Michigan.

       72.         Defendant 4 Health illegally and improperly induced individuals to undergo the

aforementioned unlawful and medically unnecessary treatment (to the extent treatment was

provided at all) billed to Plaintiffs Liberty and Safeco by Defendants 4 Transport, 411 Therapy, 4

UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon, and First Medical through

unlawful solicitation, including contacting individuals mere hours after accidents occurred.

             xi.      Defendant HMRF Fund III LLC

       73.         Defendant HMRF Fund III LLC is organized under the laws of the State of Texas.

       74.         Defendant HMRF III is owned by Ovation Alternative Income Fund, L.P., a

limited partnership for which all partners are citizens of the State of Texas.

       75.         Defendant HMRF III 's principal place of business is located in Austin, Texas.

       76.         Defendant HMRF III is owned by Ovation Alternative Income Fund, L.P. and/or

Ovation Management LLC, a limited partnership for which all partners are citizens of the State

of Texas.




                                             Page 13 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.14 Filed 08/13/21 Page 14 of 47




         77.       Defendant HMRF III provided the liquidity and funding that allowed Defendants

4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

and First Medical to bill for the medically unnecessary and unlawful treatment detailed herein.

         78.       Defendant HMRF III also is also believed to have purchased accounts receivable

from Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine &

Health, New Horizon, and First Medical and pursued said billing for medically unnecessary and

unlawful treatment detailed herein.

               xii.    Defendant HMRF Fund IV LLC

         79.       Defendant HMRF Fund IV LLC is organized under the laws of the State of Texas.

         80.       Defendant HMRF IV is owned by Ovation Alternative Income Fund, L.P. and/or

Ovation Management LLC, a limited partnership for which all partners are citizens of the State

of Texas.

         81.       Defendant HMRF IV 's principal place of business is located in Austin, Texas.

         82.       Defendant HMRF IV provided the liquidity and funding that allowed Defendants

4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

and First Medical to bill for the medically unnecessary and unlawful treatment detailed herein.

         83.       Defendant HMRF IV also is also believed to have purchased accounts receivable

from Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine &

Health, New Horizon, and First Medical and pursued said billing for medically unnecessary and

unlawful treatment detailed herein.

               xiii.   Defendant Velocity MRS Fund IV

         84.       Defendant Velocity MRS Fund IV is organized under the laws of the State of

Texas.




                                             Page 14 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.15 Filed 08/13/21 Page 15 of 47




         85.          Defendant Velocity IV is owned by Ovation Alternative Income Fund, L.P. and/or

Ovation Management LLC, a limited partnership for which all partners are citizens of the State

of Texas.

         86.          Defendant Velocity IV 's principal place of business is located in Austin, Texas.

         87.          Defendant Velocity IV provided the liquidity and funding that allowed

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health,

New Horizon, and First Medical to bill for the medically unnecessary and unlawful treatment

detailed herein.

         88.          Defendant Velocity IV also is also believed to have purchased accounts

receivable from Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, and First Medical and pursued said billing for medically

unnecessary and unlawful treatment detailed herein.

               xiv.      Defendant Velocity MRS Fund V

         89.          Defendant Velocity MRS Fund V is organized under the laws of the State of

Texas.

         90.          Defendant Velocity V is believed to be owned by multiple individuals in multiple

states in the United States with its principle place of business located in Texas.

         91.          Defendant Velocity V's principal place of business is located in Austin, Texas.

         92.          Defendant Velocity V provided the liquidity and funding that allowed Defendants

4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

and First Medical to bill for the medically unnecessary and unlawful treatment detailed herein.

         93.          Velocity V also is also believed to have purchased accounts receivable from

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health,




                                                 Page 15 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.16 Filed 08/13/21 Page 16 of 47




New Horizon, and First Medical and pursued said billing for medically unnecessary and

unlawful treatment detailed herein.

                xv.      Defendant Velocity MRS Fund VI

         94.          Defendant Velocity MRS Fund VI is organized under the laws of the State of

Texas.

         95.          Defendant Velocity IV is owned by Ovation Alternative Income Fund, L.P. and/or

Ovation Management LLC, a limited partnership for which all partners are citizens of the State

of Texas.

         96.          Defendant Velocity IV 's principal place of business is located in Austin, Texas.

         97.          Defendant Velocity IV provided the liquidity and funding that allowed

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health,

New Horizon, and First Medical to bill for the medically unnecessary and unlawful treatment

detailed herein.

         98.          Defendant Velocity IV also is also believed to have purchased accounts

receivable from Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, and First Medical and pursued said billing for medically

unnecessary and unlawful treatment detailed herein.

               xvi.      Defendant National Health Finance DM, LLC

         99.          Defendant National Health Finance DM, LLC is organized under the laws of the

State of Arizona.

         100.         Defendant National Health is owned by Mark Siegel, D.O. and David Wattel,

both of whom are citizens of the State of Arizona.




                                                 Page 16 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.17 Filed 08/13/21 Page 17 of 47




         101.      Defendant National Health's principal place of business is located in Austin,

Texas.

         102.      Defendant National Health provided the liquidity and funding that allowed

Gravity Imaging to bill for the medically unnecessary and unlawful treatment detailed herein.

            xvii.     Defendant Hassan Fayad

         103.      Defendant Hassan Fayad is a resident and citizen of the State of Michigan.

         104.      At all relevant times, Defendant Hassan Fayad operated and/or managed and/or

controlled Defendant facilities 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, First Medical, and 4 Health.

           xviii.     Defendant Mirna Fayad

         105.      Defendant Mirna Fayad is a resident and citizen of the State of Michigan.

         106.      At all relevant times, Defendant Mirna Fayad operated and/or managed and/or

controlled Defendant facilities 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, and First Medical.

            xix.      Defendant William Gonte, M.D.

         107.      Defendant William Gonte, M.D. is a resident and citizen of the State of Michigan.

         108.      At all relevant times, Defendant Gonte operated and/or managed and/or controlled

and/or supervised personnel at Defendant facilities Spine & Health and First Medical.

                xx.   Defendant Geoffrey Kemoli Sagala, D.C.

         109.      Defendant Geoffrey Kemoli Sagala, D.C. is a resident and citizen of the State of

Michigan.

         110.      At all relevant times, Defendant Sagala operated and/or managed and/or

controlled Defendant facility New Horizon.




                                             Page 17 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.18 Filed 08/13/21 Page 18 of 47




             xxi.      Defendant Ernesto Carulla, P.T.

       111.         Defendant Ernesto Carulla, P.T. is a resident and citizen of the State of Michigan.

       112.         At all relevant times, Defendant Carulla operated and/or managed and/or

controlled Defendant facilities 411 Therapy, 4 UR Recovery, and A1.

                               III.    JURISDICTION AND VENUE

       113.         Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 111 as though fully set forth herein.

       114.         Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over this action relating

to the claims brought by Plaintiffs Liberty and Safeco under 18 U.S.C. § 1961, et seq. because

they arise under the laws of the United States.

       115.         Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this action because

the amount in controversy, exclusive of interest and costs, exceeds $75,000.00 against each

defendant and because it is between citizens of different states (as detailed in the foregoing

section).

       116.         Supplemental jurisdiction over Plaintiffs Liberty and Safeco’s state law claims is

proper pursuant to 28 U.S.C. § 1367.

       117.         Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) whereas the vast majority of

the acts at issue in this Complaint were carried out within the Eastern District of Michigan.

       IV.      BACKGROUND ON THE DEFENDANTS AND THEIR SCHEME

       A. Overview of involvement of Defendant Mirna Fayad; Defendants Gonte; Sagala;
          Carulla; and their businesses and clinics, including Defendants 4 Transport, 411
          Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,
          First Medical, and 4 Health.

       118.         Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 117 as though fully set forth herein.



                                               Page 18 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.19 Filed 08/13/21 Page 19 of 47




       119.    Defendants used the Defendant medical provider entities to submit exorbitant

charges to Plaintiffs Liberty and Safeco for purported medical services, procedures, and

equipment that were not actually provided, were unlawful, were not medically necessary, and/or

were fraudulently billed.

       120.    The fraudulent scheme described herein was driven by Defendant Hassan Fayad;

his family, including Defendant Mirna Fayad; Defendants Gonte; Sagala; Carulla; and their

businesses and clinics, including Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1,

Gravity Imaging, Spine & Health, New Horizon, First Medical, and 4 Health.

       121.    Defendants Hassan Fayad, Mirna Fayad, their family, and their associates

oversaw a vast network of runners, solicitors, call center(s) and medical providers who worked in

concert to identify individuals, sometimes through purchase unlawfully requested police reports

of various precincts in Michigan, who claimed to have been involved in motor-vehicle accidents,

and to unlawfully and improperly induce such individuals to present to Defendant medical

providers, including holding themselves out to be agents for attorneys, hospitals, and Plaintiffs

Liberty and Safeco to generate claims to Plaintiffs Liberty and Safeco, including through cash

payments to patients in exchange for purported treatment.

       122.    After patients were unlawfully and improperly induced to seek medical treatment

that they did not actually need and that they did not seek out of their own volition, they were

directed to medical clinics owned or controlled by the Defendants, including Defendant Spine &

Health, where Hassan Fayad dictated and controlled the treatment and referrals through direct

and secondary control through his hand selected and former co-worker Toni Wallace (office

manager of Defendants Spine & Health and First Medical), which invariably resulted in millions

of dollars of charges submitted by Defendant entities 4 Transport, 411 Therapy, 4 UR Recovery,




                                         Page 19 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.20 Filed 08/13/21 Page 20 of 47




A1, and Gravity Imaging owned and operated by him and his family, including, but not limited

to Defendant Mirna Fayad.

       123.    Moreover, at Defendant Spine & Health’s facility, Defendant Hassan Fayad,

directly and indirectly through his agent Toni Wallace, would induce and place undue duress on

medical and/or professional and/or other staff to prescribe unwarranted and unnecessary medical

treatment, services, prescriptions, etc.

       124.    Hassan Fayad also controlled defendant New Horizon, as confirmed by numerous

actions and records.

       125.    For example, a commercial for Defendant 411 Therapy clearly depicts a patient

presenting for treatment at New Horizon:




       126.    The telephone number 833-I'M-IN-PAIN is owned and operated by Defendant

Hassan Fayad and 411 Therapy is also used by 411 Therapy and 4 Transport, confirming that all

of these entities operate as part of the same network:




                                           Page 20 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.21 Filed 08/13/21 Page 21 of 47




       127.   Defendant New Horizon has submitted bills to Plaintiffs Liberty and Safeco

claiming that the location of purported treatment was at “H & K Holding Group LLC,” which is

another entity owned and operated by Defendant Hassan Fayad.

       128.   Defendant 4 Ur Recovery has also submitted claims to Plaintiffs Liberty and

Safeco representing that the place of service was at H & K Holding Group LLC.

       129.   In addition to solicitous phone calls from persons directly or indirectly employed

or affiliated with Defendant Hassan Fayad, Defendant Hassan Fayad also confirmed that the call

center owned by Defendant 411 Therapy, and based in New Jersey, processes information

provided by claimants purporting to be in auto accident and that this information is then


                                        Page 21 of 45
    Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.22 Filed 08/13/21 Page 22 of 47




forwarded to Defendant Hassan Fayad, the intake representative for Defendant 411 Therapy, and

Defendant 4 Transport, to begin the fraudulent referral scheme to each facility controlled by

Defendant Hassan Fayad.

        130.   Patients have reported to Plaintiffs Liberty and Safeco that they were referred to

Defendant New Horizon from the other Defendant entities, including from Defendant 411

Therapy, which did not employ any healthcare professional qualified to make a chiropractic

referral.

        131.   Defendants New Horizon and Sagala also participated in the operation and control

of the other entity defendants.

        132.   For example, Defendant New Horizon faxed bills for purported MRIs by

Defendant Gravity Imaging to Liberty.

        133.   Defendants Spine & Health and New Horizon use Defendants Gonte and Sagala

as the ostensible owners because they are medical and chiropractic clinics that cannot be owned

by laypersons such as Defendant Hassan Fayad and his family.

        134.   Defendants were members of a “cooperative” that would routinely refer each and

every patient for every form of treatment available at each facility in an effort to drive up

expenses to be submitted to Plaintiffs Liberty and Safeco.

        135.   After the formation of Defendant Spine & Health, which was the successor to

Spine.Health1, claimants, most directly solicited to begin treatment, were sent to this facility and

later Defendant First Medical Group, where Defendant Hassan Fayad personally controlled their




1
  Spine.Health contracted with Defendant Hassan Fayad’s company 4 Stars Management to
provide management services, including hiring personnel, fronting the costs for the build out of
the facility, etc. in exchange for a percentage of the billings paid.


                                          Page 22 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.23 Filed 08/13/21 Page 23 of 47




referrals, both directly and indirectly through his hand selected colleague from his time at

Walmart, Toni Wallace, to the other medical providers he owned and controlled.

       136.   As detailed below, Defendant Spine & Health used a predetermined treatment

protocol to maximize the amount of charges generated by the associated clinics, including

prescriptions for physical therapy and occupational therapy (billed by Defendants 411 Therapy, 4

UR Recovery, and A1), orders for MRIs (billed by Defendant Gravity Imaging), issuance of

disability certificates claiming patients needed medical transportation (billed by Defendant 4

Transport), and orders for prescriptions (billed by Defendant Spine & Health PLLC under its

d/b/a SHP Services).

       137.   Defendant Hassan Fayad also organized Defendant 4 Health to facilitate

Defendants' unlawful and improper solicitation, inducement, and kickbacks.

       138.   Defendant 4 Health's Articles of Organization state that the purpose of the

business is “Health Referral and Marketing,” which is a clear cover for the actions taken by

Defendant Fayad and his runners.

       B. Role of HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity VI, and National
          Health in Aiding and Perpetuating the Fraudulent Scheme

       139.   In order to monetize their fraudulent claims without waiting for claim

investigations by insurers, Defendant facilities 4 Transport, 411 Therapy, 4 UR Recovery, A1,

Gravity Imaging, Spine & Health, and First Medical entered into contracts whereby they sold

their right, at or below wholesale price, to collect No-Fault payments for the services allegedly

performed to third parties, including Defendants HMRF III, HMRF IV, Velocity IV, Velocity V,

Velocity IV, and National Health.

       140.   In addition to this selling of at wholesale price of receivables, one or more of

these funding companies, Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity



                                         Page 23 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.24 Filed 08/13/21 Page 24 of 47




IV, and National Health, along with 4 Health, are believed to have funded the startup and

overhead costs of Defendant Spine & Health to have in place a facility that would have the

medical licensure to carry out the fraudulent scheme.

       141.    Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity IV, and

National Health were aware that the defendants' claims were fraudulent and were unlikely to be

paid by insurers upon investigation, as evidenced by the fact that they paid just a small fraction

of the amounts billed by the defendants to acquire their accounts receivable.

       142.    Although Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, and

Velocity IV, are based in Texas, and Defendant National Health in Arizona, they routinely sent

representatives to Michigan to oversee and assist with the operations of Defendant facilities 4

Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, and First

Medical.

       143.    Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity IV, and

National Health participated in the operation and control of the other Defendant facilities in

several ways, including by having their Chief Legal Officer prepare the assignment of benefit

forms 4 Transport required patients to sign.

       144.    Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, Velocity IV, and

National Health also mailed claims containing the misleading and fraudulent records generated

by Defendant Spine & Health as support for the medical necessity for the treatment, products,

and services provided by the other Defendant facilities to Plaintiffs Liberty and Safeco seeking

payment for the same.

       145.    The total amount of the funding provided by Defendants HMRF III, HMRF IV,

Velocity IV, Velocity V, Velocity IV, and National Health to facilitate the fraud committed by




                                          Page 24 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.25 Filed 08/13/21 Page 25 of 47




the Defendant entities was substantial and additional to the funds used to support the startup of

Defendant Spine & Health.

       146.    Defendants HMRF III, HMRF IV, Velocity IV, Velocity V, and Velocity IV have

alleged in separate litigation that they paid Gravity Imaging at least $5,329,531.35 for

receivables totaling at least 16,150,095.00, 4 Transport at least $2,557,008.00, 411 Therapy at

least $1,669,295.00, and Spine & Health at least $579,264.00.

  V.       SPECIFICS OF CLAIMS SUBMITTED AND FRAUDULENT ACTIONS BY
                                  DEFENDANTS

       147.    Plaintiffs Liberty and Safeco reallege and incorporate by reference each and every

allegation contained in paragraphs 1 through 146 as though fully set forth herein.

       148.    In furtherance of the fraudulent scheme outlined above, treatment was conferred

by nurse practitioners and/or physician’s assistants at Defendant Spine & Health and First

Medical Group outside the terms, or completely absent of the lawfully required, scope of practice

and/or practice agreements between Defendant Gonte and these individuals.

       149.    In addition to the treatment being unlawfully provided, the records created by

these individuals contain information regarding examinations that did not occur with

diagnosis(es) that were wholly unsupported by any exam and were unsupported by the medical

records.

       150.    That Defendant Gonte, with the aid of Defendant Hasan Fayad, directed multiple

nurse practitioners and physician’s assistants to enter diagnosis(es) to support the unnecessary

treatment, tests, prescriptions, etc. provided by Defendant controlled facilities to further defraud

Plaintiffs Liberty and Safeco.




                                          Page 25 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.26 Filed 08/13/21 Page 26 of 47




       151.    Defendant First Medical is merely a continuation of Defendant Spine & Health's

business using a separate name to attempt to conceal the fraudulent conduct and has and is

carrying out the same scheme as done by Defendant Spine & Health.

       152.    Defendant Hassan Fayad's control over Defendant Spine & Health was explained

by nurse practitioners and physician’s assistants at the clinic, who testified that Defendant Spine

& Health is actually owned and/or managed by Defendant Hassan Fayad and run by members of

his family.

       153.    Moreover, these individuals testified that Defendant Hassan Fayad, who holds no

medical licensure or certification, would hold meetings at Defendant entities 411 Help with

employees of Defendant facilities 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity

Imaging, Spine & Health, and First Medical and state that individuals that were not prescribing

MRIs, physical therapy, medications, and durable medical devices would be fired.

       154.    In addition to these meetings the other office manager at Defendant Spine &

Health and First Medical (Toni Wallace), who also lacked any medical licensure or certification,

would place recommendations on patient charts to ensure prescriptions and referrals to the other

Defendant facilities.

       155.    That one of the physician’s assistants previously employed with Defendant Spine

& Health testified that not only are the physical exams unable to be completed by medical staff

that are required to use the form template, but that the entirety of durable medical equipment,

medications (with the exception of non-steroidal anti-inflammatories), physical therapy,

diagnostic testing, and other recommended treatment options were wholly unnecessary and were

only provided under direct orders from Defendant Hassan Fayad.




                                          Page 26 of 45
    Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.27 Filed 08/13/21 Page 27 of 47




        A. Specific claims submitted to Plaintiffs Liberty and Safeco

        156.   In addition to the overview of fraudulent conduct outlined above, Defendants

faxed, mailed, and/or e-mailed fraudulent bills and medical records, some of which were

provided as a result of unlawful solicitation to the following patients:

        •   Patient JB, claim number 127308336036 was purportedly seen and evaluated by a
            physician’s assistant at Spine & Health PLLC. The physician’s assistant testified that
            no such exam was performed as indicated in the records and that the entirety of the
            prescriptions and referrals made to other medical providers was unnecessary and not
            medically supported. Moreover, the prescription that was filled by 411 Help2 for an
            OrthoCor Device had a forged signature on the prescription for the physician’s
            assistant. Medical bills based on and for these fraudulent and non-performed exams
            were submitted for payment by Defendants, including improper levels of initial visits
            and reexaminations, which were billed at higher levels in terms of time then what the
            exams actually took.

        •   Patient ME, claim number 044399047 similarly was seen and evaluated by the same
            physician’s assistant as patient JB at Spine & Health PLLC. As stated, the
            physician’s assistant testified that no such exam was performed as indicated in the
            records and that the entirety of the prescriptions and referrals made to other medical
            providers was unnecessary and not medically supported. Moreover, the prescription
            that was filled by 411 Help2 was a photocopy filled out by one of the medical office
            assistants without the permission of the physician’s assistant. Medical bills based on
            and for these fraudulent and non-performed exams were submitted for payment by
            Defendants, including improper levels of initial visits and reexaminations, which
            were billed at higher levels in terms of time then what the exams actually took.

        •   Patient BP, claim number 044115583, testified that he recalled receiving an unlawful
            solicitation call from Defendants to seek treatment through their facility. He further
            testified that Defendant First Medical, while being seen by different medical
            personnel than patients JB and ME, did not perform any type of examination and
            instead simply pushed medications on him instead of attempting to treat his
            conditions. Moreover, it is believed that one or more other individuals involved in
            the accident with him, two of which asked him to get in a taxicab back to a party,
            were either employed or directed by Defendants to stage the subject accident.
            Medical bills based on and for these fraudulent and non-performed exams were
            submitted for payment by Defendants 4 Transport and Spine & Health PLLC (along
            with a second provider that is unnamed in this complaint, but is under federal
            indictment for the illegal purchase of police reports to solicit auto accident victims),

2
 Testimony from both the manager/owner of Defendant 411 Help, Defendant Hassan Fayad and
his sister, Defendant Mirna Fayad, and multiple employees of Defendants Spine & Health and
First Medical could provide any facts or details as to how these devices are ordered, billed, or
referred to Defendant 411 Help over the course of multiple depositions.


                                           Page 27 of 45
Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.28 Filed 08/13/21 Page 28 of 47




        including improper levels of initial visits and reexaminations, which were billed at
        higher levels in terms of time then what the exams actually took.

    •   Patient DG, claim number 041897030, recalls receiving a phone call while in the
        emergency room immediately after his motor-vehicle accident by an agent, believed
        to be Sharon, of Defendants stating that she had the patient’s social security number
        and file setup, along with a referral to an attorney. Patient DG communicated this to
        patient GG who was also involved in the accident and both were picked up by a van
        from Defendants 411 Help and/or 4 Transport the next day to be taken to the selected
        attorney’s office and Defendants facilities to begin treatment. Patient GG
        experienced similar limited exams as documented and testified to by the physician’s
        assistant that also treated patients JB and ME. Medical bills based on and for these
        fraudulent and non-performed exams and unlawful solicitation were submitted for
        payment by Defendants, including improper levels of initial visits and
        reexaminations, which were billed at higher levels in terms of time then what the
        exams actually took.

    •   Patient KC, claim number 040964264, similarly recalls being called by Defendants,
        this time purporting to be St. John Hospital, where the patient was taken after the
        accident and then began fraudulent treatment plan. This included treatment at
        Defendant Spine & Health that included a referral and prescription for a
        cold/hot/contrast circulatory and DVT compression therapies and letter of medical
        necessity that was not fully filled out as to the device to be prescribed without any
        medical basis for its use by the patient per the testimony of the physician’s assistant
        that generated the incomplete prescription. The physician’s assistant further clarified
        that the only basis for signing this document was based on the directive and mandate
        by Defendant Hassan Fayad directly and through Toni Wallace to prescribe this
        device to drive up the cost and frequency of billable events relating to the patient.
        She further testified that she was informed that the specifics of the device to be
        selected, the number of uses by the patient per day, compression settings, and
        controlled therapy type would be filled out by the company dispensing the device. At
        the time of signing the document, she had no idea as to the device that would be
        selected or if the device would have any benefit in terms of recovery or aid to the
        patient. Additionally, the physician’s assistant filled out an employment disability
        document to patient KC’s employer based solely on subjective complaints and
        information provided by patient KC without any objective medical substantiation for
        the information contained in the document. This was due to the physician’s
        assistant’s directive from Defendant Hassan Fayad directly and through Toni Wallace
        in filling out these types of forms that she should put whatever the patient wanted on
        the form to keep them happy instead of on the basis of medical rationale. This same
        issue is present in disability forms signed by Defendant Gonte to federal entities.
        Medical bills based on and for these fraudulent and non-performed exams and
        unlawful solicitation were submitted for payment by Defendants, including improper
        levels of initial visits and reexaminations, which were billed at higher levels in terms
        of time then what the exams actually took.




                                       Page 28 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.29 Filed 08/13/21 Page 29 of 47




       •   Patient LC, claim number 040964264, began treatment with Defendants at the
           direction of patient KC and the unlawful solicitation call patient KC received. This
           included treatment at Defendant Spine & Health that included and MRI referral to
           Defendant Gravity by a physician’s assistant that testified this referral was based
           solely on the directive and mandate by Defendant Hassan Fayad directly and through
           Toni Wallace. Medical bills based on and for these fraudulent and non-performed
           exams and unlawful solicitation were submitted for payment by Defendants,
           including improper levels of initial visits and reexaminations, which were billed at
           higher levels in terms of time then what the exams actually took.

       •   Patient CO, claim number 041918730, began treatment with Defendants and was
           evaluated by a physician’s assistant at Defendant Spine & Health that included a
           referral and prescription for a cold/hot/contrast circulatory and DVT compression
           therapies and letter of medical necessity that was not fully filled out as to the device
           to be prescribed without any medical basis for its use by the patient per the testimony
           of the physician’s assistant that generated the incomplete prescription. The
           physician’s assistant further clarified that the only basis for signing this document
           was based on the directive and mandate by Defendant Hassan Fayad directly and
           through Toni Wallace to prescribe this device to drive up the cost and frequency of
           billable events relating to the patient. She further testified that she was informed that
           the specifics of the device to be selected, the number of uses by the patient per day,
           compression settings, and controlled therapy type would be filled out by the company
           dispensing the device. At the time of signing the document, she had no idea as to the
           device that would be selected or if the device would have any benefit in terms of
           treatment to the patient. Medical bills based on and for these fraudulent and non-
           performed exams and unlawful solicitation were submitted for payment by
           Defendants, including improper levels of initial visits and reexaminations, which
           were billed at higher levels in terms of time then what the exams actually took.

       157.   These claims, along with countless others included as part of damages sought in

this action with the same or similar issues, were submitted by Defendants as a result of unlawful

and fraudulent conduct/records for payment to Plaintiffs Liberty and Safeco.

                                     VI.     DAMAGES

       158.   The aforementioned scheme and actions by Defendants injured Plaintiffs Liberty

and Safeco through Defendants violation of law.

       159.   Pursuant to exhibits 1 through 7, Plaintiffs Liberty’s and Safeco’s injury includes,

but is not limited to, compensatory damages in excess of $1,690,771.23.




                                           Page 29 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.30 Filed 08/13/21 Page 30 of 47




       160.    The aforementioned exhibits 1 through 7, identify monies paid by Plaintiffs

Liberty and Safeco to and for the benefit of Defendants by date, payor, patient claim number,

check number, and amount.

       161.    None of these payments have been reimbursed at this point.

       162.    Moreover, every payment identified in exhibits 1 through 7 were checks sent by

Plaintiffs Liberty and Safeco to the Defendants entities through the U.S. Mail.

       163.    As such, Defendants knew that the U.S. Mail would be used as part of their

scheme to defraud as Defendants only faxed and mailed medical records and bills for the purpose

of having Plaintiffs Liberty and Safeco rely on such documents and mail payment in response

thereto.

       164.    Plaintiffs Liberty and Safeco also seeks damages, in an amount to be determined

at trial, related to the cost of claims handling/adjustment for claims mailed and faxed by

Defendants and their affiliated Defendant entities.

       165.    Plaintiffs Liberty and Safeco investigated each of the Defendants both individual

and in connection with the comprehensive scheme detailed herein and incurred investigative and

claims handling expenses with respect to each Defendant.

                              VII.     CAUSES OF ACTION

     COUNT I — VIOLATION OF 18 U.S.C. § 1962(c) (DEFENDANTS ENTERPRISE)
     AGAINST DEFENDANTS 4 TRANSPORT, 411 THERAPY, 4 UR RECOVERY, A1,
      GRAVITY IMAGING, SPINE & HEALTH, NEW HORIZON, FIRST MEDICAL,
       HMRF III, HMFR IV, VELOCITY IV, VELOCITY V, VELOCITY VI, AND
             NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

       166.    Plaintiffs Liberty and Safeco reallege and incorporate by reference each and every

allegation contained in paragraphs 1 through 165 as though fully set forth herein.




                                          Page 30 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.31 Filed 08/13/21 Page 31 of 47




        167.    Defendants collectively constitutes an enterprise, as defined in 18 U.S.C. §

1961(4), engaged in, and the activities of which affect, interstate commerce.

        168.    In connection with each of the claims identified in the within Complaint,

Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health,

New Horizon, First Medical, HMRF III, HMFR IV, Velocity IV, Velocity V, Velocity VI, and

National Health, along with the direct aid and control of Defendants Hassan Fayad, Mirna Fayad,

Gonte, Sagala, and Carulla, along with Defendant Hassan Fayad’s company, Defendant 4 Health,

intentionally caused to be prepared, faxed, and mailed false medical documentation, or knew that

such false medical documentation would be faxed and mailed in the ordinary course of each

facilities’ business, or should have reasonably foreseen that the mailing of such false medical

documentation by each facility would occur, in furtherance of Defendants' scheme to defraud.

        169.    Defendants knew that two (2) or more faxes and mailings would be sent to

demand and receive payment from Plaintiffs Liberty and Safeco for each date of service of

alleged treatment provided patients pertaining to several claims made under policies of insurance

with Plaintiffs Liberty and Safeco. (Exs. 1 through 7).

        170.    As documented above, Defendants repeatedly and intentionally submitted, caused

to be submitted, or knew that documentation would be submitted to Plaintiffs Liberty and Safeco

for medical services that were purportedly performed each entity, which they knew would be

billed by the respective facility, in order to collect payment from Plaintiffs Liberty and Safeco

under applicable provisions of the Michigan No-Fault Act.

        171.    Defendants Hassan Fayad and Mirna Fayad owned and managed Defendants 411

Therapy, 4 UR Recovery, A1, and Gravity Imaging, and were responsible for all actions taken by

these facilities and their respective staffs.




                                                Page 31 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.32 Filed 08/13/21 Page 32 of 47




       172.    Defendant Carulla was responsible for the excessive and medically unnecessary

physical therapy billed by Defendant 411 Therapy, if treatment was rendered at all.

       173.    Defendant 4 Transport was responsible for transporting patients to Defendants 4

Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

and First Medical, for unnecessary treatment, which allowed these facilities to submit bills to

Plaintiffs Liberty and Safeco.

       174.    Defendants Hassan Fayad, Mirna Fayad, and 4 Health were responsible for the

illegal solicitation and inducement of patients and improper referrals that resulted in unlawful

and unnecessary treatment by Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1,

Gravity Imaging, Spine & Health, New Horizon, and First Medical that were billed to Plaintiffs

Liberty and Safeco.

       175.    Defendants Spine & Health and First Medical generated fraudulent records in

furtherance of the enterprise’s objectives to create the false appearance of need for performing

lawful and necessary treatment and/or services to the patients at issue herein.

       176.    Defendant Gonte, along with numerous physician’s assistants and nurse

practitioners who were unlawfully rendering treatment in the absence of practice agreements and

scope of practices agreements respectively, was responsible for unnecessary prescriptions and

disability for treatment and/or services falsely related to injuries allegedly uncovered in

examinations that were in whole or in part not done at Defendants Spine & Health and First

Medical.

       177.    Additionally, Defendant Gonte, under the direction of Defendant Hassan Fayad,

would allege false injuries in the form of radiculitis to multiple levels of the spine, which was

included in medical record template that was unable to be altered in terms of removing items by




                                          Page 32 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.33 Filed 08/13/21 Page 33 of 47




the numerous physician’s assistants and nurse practitioners who are or were employed by

Defendants Spine & Health and First Medical.

       178.    Defendant Gravity Imaging billed Plaintiffs Liberty and Safeco for medically

unnecessary MRIs, which were used to create the appearance that Defendants 4 Transport, 411

Therapy, 4 UR Recovery, A1, Spine & Health, New Horizon, and First Medical were performing

lawful and necessary treatment and/or services to the patients at issue herein and the false

appearance that patients needed treatment.

       179.    Billings from Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity

Imaging, Spine & Health, New Horizon, and First Medical were also sought through purchase as

accounts receivable by Defendants HMRF III, HMFR IV, Velocity IV, Velocity V, Velocity VI,

and National Health based on the same unlawful and fraudulent alleged treatment.

       180.    Defendants submitted, or caused to be submitted, false and fraudulent medical

records, bills, and invoices that created the appearance of injury and permitted each facility to

continue providing unlawful and medically unnecessary treatment, if provided at all.

       181.    As a result of, and in reasonable reliance on, these misleading documents and

representations, Plaintiffs Liberty and Safeco, by its agents and employees, issued payment

drafts to Defendants that would not otherwise have been paid.

       182.    The Defendants' conduct in violation of 18 U.S.C. § 1962(c) was the direct and

proximate cause of Plaintiffs Liberty and Safeco's injuries.

       183.    By virtue of the Defendants' violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

and Safeco are entitled to recover from them three times the damages sustained by reason of the

claims submitted, caused to be submitted, or known to be submitted by them, and others acting

in concert with them, together with the costs of suit, including reasonable attorney's fees.




                                           Page 33 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.34 Filed 08/13/21 Page 34 of 47




        COUNT II — VIOLATION OF 18 U.S.C. § 1962(d), ETC. (DEFENDANTS
     ENTERPRISE) AGAINST DEFENDANTS 4 TRANSPORT, 411 THERAPY, 4 UR
      RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW HORIZON,
        FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV, VELOCITY V,
     VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

       184.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 183 as though fully set forth herein.

       185.    Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, First Medical, 4 Health, Velocity IV, Velocity V, Velocity IV,

HMRF III, HMFR IV, HMRF V, National Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala,

and Carulla conspired with each other to violate 18 U.S.C. § 1962(c) through the facilitation of

the operation of each named facility that rendered/provided treatment/services.

       186.    Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, First Medical, 4 Health, Velocity IV, Velocity V, Velocity IV,

HMRF III, HMFR IV, HMRF V, National Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala,

and Carulla each agreed to further, facilitate, support, and operate Defendants enterprise.

       187.    As such, Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity

Imaging, Spine & Health, New Horizon, First Medical, 4 Health, Velocity IV, Velocity V,

Velocity IV, HMRF III, HMFR IV, HMRF V, National Health, Hassan Fayad, Mirna Fayad,

Gonte, Sagala, and Carulla conspired to violate 18 U.S.C. § 1962(c) through means of direct

solicitation and referral of each patient to each entity alleging that it provided treatment and/or

services.

       188.    The purpose of the conspiracy was to obtain insurance payments from Plaintiffs

Liberty and Safeco on behalf of each entity even though said entity was not eligible to collect

such payments by virtue of its unlawful conduct.




                                          Page 34 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.35 Filed 08/13/21 Page 35 of 47




       189.    Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, First Medical, 4 Health, Velocity IV, Velocity V, Velocity IV,

HMRF III, HMFR IV, HMRF V, National Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala,

and Carulla were aware of this purpose and agreed to take steps to meet the enterprise’s

conspiracies’ objectives, including the creation and submission of claims for No-Fault benefits to

Plaintiffs Liberty and Safeco and medical records containing misrepresentations arising from the

unlawful and unprovided alleged treatment/services.

       190.    Plaintiffs Liberty and Safeco have been injured and damaged in its business and

property by reason of this conspiratorial conduct in that Plaintiffs Liberty and Safeco have been

induced to make insurance payments to Defendants 4 Transport, 411 Therapy, 4 UR Recovery,

A1, Gravity Imaging, Spine & Health, New Horizon, First Medical, 4 Health, Velocity IV,

Velocity V, Velocity IV, HMRF III, HMFR IV, HMRF V, National Health, Hassan Fayad,

Mirna Fayad, Gonte, Sagala, and Carulla as a result of each entities’ and persons’ unlawful

conduct as set forth above.

       191.    By virtue of the Defendants' violation of 18 U.S.C. § 1962(d), Defendants 4

Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

First Medical, 4 Health, Velocity IV, Velocity V, Velocity IV, HMRF III, HMFR IV, HMRF V,

National Health, Hassan Fayad, Mirna Fayad, Gonte, Sagala, and Carulla are jointly and

severally liable to Plaintiffs Liberty and Safeco, entitling Plaintiffs Liberty and Safeco to recover

from each three times the damages sustained by reason of the claims submitted by or on behalf

of each entity, and others acting in concert with them, together with the costs of this lawsuit,

including reasonable attorney’s fees.




                                           Page 35 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.36 Filed 08/13/21 Page 36 of 47




    COUNT III — COMMON LAW FRAUD AGAINST DEFENDANTS 4 TRANSPORT,
    411 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH,
       NEW HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV,
     VELOCITY V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA,
                              AND CARULLA

       192.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 191 as though fully set forth herein.

       193.    Defendants intentionally and knowingly made or caused to be made false and

fraudulent statement of material fact to Plaintiffs Liberty and Safeco by submitting, and causing

to be submitted, bills and related documentation for services that were either not performed, or

were medical unnecessary.

       194.    The false statements of material fact include, but are not limited to, those

misrepresentation as identified in the foregoing paragraphs.

       195.    Defendants knew that these misrepresentations were false and fraudulent at the

time they were made and submitted to Plaintiffs Liberty and Safeco for consideration of payment

of said allowable expenses under the Michigan No-Fault Act.

       196.    Defendant made the above-described misrepresentations and engage in such

conduct to induce Plaintiffs Liberty and Safeco to rely on the misrepresentations.

       197.    Plaintiffs   Liberty   and    Safeco   reasonable   relied   upon     such   material

misrepresentations to its detriment in paying numerous non-meritorious bills for allowable

expenses in the form of treatment and/or services under the Michigan No-Fault Act and incurred

expenses related to the adjustment and processing of claims submitted by Defendants.

       198.    As a direct and proximate result of Defendants fraudulent representations and

acts, Plaintiffs Liberty and Safeco have been damaged in their respective business and property

as previously described herein.




                                            Page 36 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.37 Filed 08/13/21 Page 37 of 47




   COUNT IV — CIVIL CONSPIRACY AGAINST DEFENDANTS 4 TRANSPORT, 411
   THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW
    HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV, VELOCITY
   V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

       199.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 198 as though fully set forth herein.

       200.    Defendants combined and concerted to accomplish the unlawful purpose of

defrauding Plaintiffs Liberty and Safeco by submitting claims for payment pursuant to applicable

provisions of the Michigan No-Fault Act to which they were not entitled because (1) Defendants

did not actually render the treatment and/or services for which claims were submitted, (2)

Defendants did not provide reasonable necessary treatment and/or services, (3) Defendant did

not lawfully render treatment, and/or (4) Defendants engaged in fraudulent billing practices.

       201.    Defendants worked together to achieve an unlawful purpose, i.e. defrauding

Plaintiffs Liberty and Safeco, for personal gain.

       202.    This purpose was known to all Defendants and intentionally pursued.

       203.    Despite knowing that Defendants were not entitled to payment pursuant to

applicable provisions of the Michigan No-Fault Act because they billed for treatment and/or

services that were (1) not actually provided, (2) were not reasonably necessary, (3) were not

lawfully rendered, and/or (3) were fraudulent billed, Defendants nonetheless submitted, caused

to be submitted, or knew that claims would be submitted (with accompanying false medical

documentation) to Plaintiffs Liberty and Safeco seeking payment.

       204.    In reasonable reliance on Defendants false medical documentation that were

submitted to Plaintiffs Liberty and Safeco, which then paid certain of the claims submitted.

       205.    Defendants directly benefited from the payments made to each entity.




                                           Page 37 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.38 Filed 08/13/21 Page 38 of 47




       206.    All Defendants actively and intentionally participated in a scheme to defraud

Plaintiffs Liberty and Safeco and also encouraged and aided other Defendants in the commission

of acts done for the benefit of all Defendants and to the unjustified detriment of Plaintiffs Liberty

and Safeco.

       207.    Accordingly, all of the defendants are equally liable for the fraud perpetrated on

Plaintiffs Liberty and Safeco pursuant to their conspiracy.

       COUNT V — PAYMENT UNDER MISTAKE OF FACT AS TO UNLAWFUL
    TREATMENT AND REFERRALS AGAINST DEFENDANTS 4 TRANSPORT, 411
   THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW
    HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV, VELOCITY
   V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

       208.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 207 as though fully set forth herein.

       209.    Plaintiffs Liberty and Safeco paid the amounts described herein under a

misunderstanding, misapprehension, error, fault, or ignorance of material facts, namely, the

scheme to defraud Plaintiffs Liberty and Safeco by misrepresenting the fact, lawfulness, and

necessity of treatment and/or services purportedly provided and billed by Defendants 4

Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

and First Medical.

       210.     Plaintiffs Liberty and Safeco sustained damages by paying under a mistake of

fact the claims submitted by Defendants, which misrepresented the fact, reasonableness,

necessity, and lawfulness of the medical services allegedly rendered and whether the patient's

injury arose out of a motor-vehicle accident.

       211.    Defendants 4 Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging,

Spine & Health, New Horizon, and First Medical, and Defendants HMRF III, HMFR IV,




                                           Page 38 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.39 Filed 08/13/21 Page 39 of 47




Velocity IV, Velocity V, and Velocity VI through their pursuit of accounts receivable purchased

from said entities, individually and jointly, would be unjustly enriched if permitted to retain the

payments made to them by Plaintiffs Liberty and Safeco under a mistake of fact.

       212.    Plaintiffs Liberty and Safeco are entitled to restitution from each of Defendant, 4

Transport, 411 Therapy, 4 UR Recovery, A1, Gravity Imaging, Spine & Health, New Horizon,

First Medical, HMRF III, HMFR IV, Velocity IV, Velocity V, and Velocity VI, individually and

jointly, for all monies paid to and/or received by them from Liberty.

    COUNT VI — UNJUST ENRICHMENT AGAINST DEFENDANTS 4 TRANSPORT,
    411 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH,
       NEW HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV,
     VELOCITY V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA,
                              AND CARULLA

       213.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 212 as though fully set forth herein.

       214.    Defendants submitted, caused to be submitted, or benefited from claims submitted

to Plaintiffs Liberty and Safeco that caused Plaintiffs Liberty and Safeco to pay money, in

reasonable belief that it was legally obligated to make such payments based upon Defendants’

fraudulent misrepresentations.

       215.    Plaintiffs Liberty’s and Safeco’s payments constitute a benefit which Defendants

aggressively sought and voluntarily accepted.

       216.    Defendant wrongfully obtained or benefited from payments from Plaintiffs

Liberty and Safeco through the fraudulent scheme detailed herein.

       217.    Defendants have been unjustly enriched by receipt of or benefit from these

wrongfully obtained payments from Plaintiffs Liberty and Safeco.




                                          Page 39 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.40 Filed 08/13/21 Page 40 of 47




        218.    Defendants’ retention of these payments would violate fundamental principles of

justice, equity, and good conscience.

           COUNT VII — DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        219.    Plaintiffs Liberty and Safeco hereby reallege and incorporate by reference each

and every allegation contained in paragraphs 1 through 218 as though fully set forth herein.

        220.    Defendants routinely billed for unnecessary and unlawful services with respect to

the patients at issue in this Complaint.

        221.    Defendants also billed for services not rendered.

        222.    Defendants also billed for services pursuant to a fraudulent scheme whereby

patients were illegally solicited and referred to them for the purpose of generating claims to

Plaintiffs Liberty and Safeco, and not for the purpose of providing reasonably necessary medical

treatment, testing, or services.

        223.    Pursuant to the Michigan No-Fault Act, an insurer is liable to pay benefits only

for reasonable and necessary expenses for lawfully rendered treatment arising out of a motor-

vehicle accident Mich. Comp. Laws §§ 500.3105 and 500.3107.

        224.    The lack of reasonableness and necessity are defenses to an insurer’s obligation to

pay No-Fault benefits arising out of a motor vehicle accident. Mich. Comp. Laws § 500.3107.

        225.    Where a provider is unable to show that an expense has been incurred for a

reasonably necessary product or service arising out of a motor vehicle accident, there can be no

finding of a breach of the insurer’s duty to pay, and thus no finding of liability with regard to that

expense.




                                           Page 40 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.41 Filed 08/13/21 Page 41 of 47




       226.    Defendants continue to submit claims under applicable provisions of the

Michigan No-Fault Act for unnecessary and unlawfully rendered medical services to Plaintiffs

Liberty and Safeco, and other claims remain pending with Plaintiffs Liberty and Safeco.

       227.    Accordingly, Plaintiffs Liberty and Safeco requests a judgment pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, declaring that the Defendants billed for

unnecessary and unlawful treatment that is not compensable under applicable provisions of the

Michigan No-Fault Act.

       228.    Plaintiffs Liberty and Safeco also requests a judgment pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201, declaring that Defendants were engaged in a fraudulent scheme

whereby they billed for unnecessary and unlawful treatment and submitted unreasonable charges

for the same to Plaintiffs Liberty and Safeco at all relevant times.

       229.    As such, Defendants have no standing to submit, pursue, or receive benefits or

any other payment from Plaintiffs Liberty and Safeco, and Plaintiffs Liberty and Safeco requests

a judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, declaring that

Defendants cannot seek payment from Plaintiffs Liberty and Safeco for benefits under

Michigan’s No-Fault Act, Mich. Comp. Laws § 500.3101, et seq., any policy of insurance, any

assignment of benefits, any lien of any nature, or any other claim for payment related to the

fraudulent conduct detailed in the within Complaint.

       230.    Plaintiffs Liberty and Safeco further requests a judgment pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, declaring that Defendants cannot balance bill or

otherwise seek payment from any person insured under an Plaintiffs Liberty and Safeco policy or

for whom Plaintiffs Liberty and Safeco is the responsible payor related to the fraudulent conduct

detailed in the within Complaint.




                                           Page 41 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.42 Filed 08/13/21 Page 42 of 47




                            VIII.     DEMAND FOR RELIEF

       WHEREFORE, Plaintiffs Liberty and Safeco respectfully pray that judgment enter in

their favor as follows:

     COUNT I — VIOLATION OF 18 U.S.C. § 1962(c) (DEFENDANTS ENTERPRISE
    COLLECTIVELY) AGAINST DEFENDANTS 4 TRANSPORT, 411 THERAPY, 4 UR
      RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW HORIZON,
              FIRST MEDICAL, GONTE, SAGALA, AND CARULLA

       a. AWARD Plaintiffs Liberty and Safeco its actual and consequential damages in an

           amount to be determined at trial;

       b. AWARD Plaintiffs Liberty and Safeco treble damages pursuant to 18 U.S.C. § 1964,

           together with interest, costs, and attorney’s fees;

       c. GRANT Plaintiffs Liberty and Safeco injunctive relief enjoining Defendants from

           engaging in the wrongful conduct alleged in the within Complaint; AND

       d. GRANT all other relief this Honorable Court deems just.

         COUNT II — VIOLATION OF 18 U.S.C. § 1962(d), ETC. (411 THERAPY
      ENTERPRISE) AGAINST DEFENDANTS 4 TRANSPORT, 411 THERAPY, 4 UR
      RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW HORIZON,
               FIRST MEDICAL, GONTE, SAGALA, AND CARULLA

       a. AWARD Plaintiffs Liberty and Safeco its actual and consequential damages in an

           amount to be determined at trial;

       b. AWARD Plaintiffs Liberty and Safeco treble damages pursuant to 18 U.S.C. § 1964,

           together with interest, costs, and attorney’s fees;

       c. GRANT Plaintiffs Liberty and Safeco injunctive relief enjoining Defendants from

           engaging in the wrongful conduct alleged in the within Complaint; AND

       d. GRANT all other relief this Honorable Court deems just.




                                           Page 42 of 45
Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.43 Filed 08/13/21 Page 43 of 47




  COUNT III — COMMON LAW FRAUD AGAINST DEFENDANTS 4 TRANSPORT,
  411 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH,
     NEW HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV,
   VELOCITY V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA,
                            AND CARULLA

    a. AWARD Plaintiffs Liberty and Safeco its actual and consequential damages in an

       amount to be determined at trial;

    b. AWARD Plaintiffs Liberty and Safeco its costs, including, but not limited to,

       investigative costs incurred in the detection of Defendants’ illegal conduct; AND

    c. GRANT all other relief this Honorable Court deems just.

 COUNT IV — CIVIL CONSPIRACY AGAINST DEFENDANTS 4 TRANSPORT, 411
 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW
  HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV, VELOCITY
 V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

    a. AWARD Plaintiffs Liberty and Safeco its actual and consequential damages in an

       amount to be determined at trial;

    b. AWARD Plaintiffs Liberty and Safeco its costs, including, but not limited to,

       investigative costs incurred in the detection of Defendants’ illegal conduct; AND

    c. GRANT all other relief this Honorable Court deems just.

     COUNT V — PAYMENT UNDER MISTAKE OF FACT AS TO UNLAWFUL
  TREATMENT AND REFERRALS AGAINST DEFENDANTS 4 TRANSPORT, 411
 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH, NEW
  HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV, VELOCITY
 V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA, AND CARULLA

    a. DECLARE that Plaintiffs Liberty and Safeco have no obligation to pay pending or

       previously denied insurance claims submitted by Defendants for any or all of the

       reasons set out in the within Complaint;

    b. DECLARE that Defendants, jointly and severally, cannot seek payment from

       Plaintiffs Liberty and Safeco pursuant to the Michigan No-Fault Act, Mich. Comp.



                                     Page 43 of 45
Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.44 Filed 08/13/21 Page 44 of 47




       Laws § 500.3101, et seq., any policy of insurance, any assignment of benefits, any

       lien of any nature, or any other claim for payment related to the fraudulent conduct

       detailed in the within Complaint;

    c. DECLARE that Defendants, jointly and severally, cannot balance bill or otherwise

       seek payment from any person insured under a policy of insurance from Plaintiffs

       Liberty and/or Safeco or for whom Plaintiffs Liberty and/or Safeco is the responsible

       payor related to the fraudulent conduct detailed in the within Complaint; AND

    d. GRANT such other relief as this Honorable Court deems just and appropriate under

       Michigan law and the principles of equity.

  COUNT VI — UNJUST ENRICHMENT AGAINST DEFENDANTS 4 TRANSPORT,
  411 THERAPY, 4 UR RECOVERY, A1, GRAVITY IMAGING, SPINE & HEALTH,
     NEW HORIZON, FIRST MEDICAL, HMRF III, HMFR IV, VELOCITY IV,
   VELOCITY V, VELOCITY VI, AND NATIONAL HEALTH, GONTE, SAGALA,
                            AND CARULLA

    a. AWARD Plaintiffs Liberty and Safeco its actual and consequential damages in an

       amount determined at trial; AND

    b. GRANT all other relief this Honorable Court deems just.

       COUNT VII — DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

    a. DECLARE that Plaintiffs Liberty and Safeco have no obligation to pay pending or

       previously denied insurance claims submitted by Defendants for any or all of the

       reasons set out in the within Complaint;

    b. DECLARE that Defendants, jointly and severally, cannot seek payment from

       Plaintiffs Liberty and Safeco pursuant to the Michigan No-Fault Act, Mich. Comp.

       Laws § 500.3101, et seq., any policy of insurance, any assignment of benefits, any




                                     Page 44 of 45
 Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.45 Filed 08/13/21 Page 45 of 47




         lien of any nature, or any other claim for payment related to the fraudulent conduct

         detailed in the within Complaint;

      c. DECLARE that Defendants, jointly and severally, cannot balance bill or otherwise

         seek payment from any person insured under a policy of insurance from Plaintiffs

         Liberty and/or Safeco or for whom Plaintiffs Liberty and/or Safeco is the responsible

         payor related to the fraudulent conduct detailed in the within Complaint; AND

      d. GRANT such other relief as this Honorable Court deems just and appropriate under

         Michigan law and the principles of equity.

                         IX.     DEMAND FOR JURY TRIAL

      Plaintiffs Liberty and Safeco hereby demand a trial by jury on all claims herein.

                                    LAW OFFICES OF GREIG, KENNEDY, SEIFERT AND
                                    FITZGIBBONS

                                    ________________________________
                                    STEVEN M. BRAUN (P79461)
                                    DAVID JOSEPH LANKFORD (P47881)
                                    JOY WEBER (P77088)
                                    Attorneys for Plaintiffs
                                    28411 Northwestern Hwy., Suite 640
                                    Southfield, MI 48034
                                    David.Lankford@libertymutual.com
                                    Steven.braun@libertymutual.com
                                    Joy.Weber@libertymutual.com
                                    248-223-0120

DATED: August 13, 2021




                                        Page 45 of 45
                      Case 2:21-cv-11879-MAG-CI ECF COVER
                                                    No. 1, PageID.46         &RXQW\LQZKLFKDFWLRQDURVHBBBBBBBBBBBBBBB
JS 44 (Rev. 10/20)                            CIVIL           SHEET Filed 08/13/21      Page 46 of 47
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
Liberty Insurance Corporation, Liberty Mutual Fire Insurance Company, Liberty Mutual Personal Insurance               4 Transport Inc., 411 Help LLC, 4 Ur Recovery Therapy LLC, A1 Occupational Therapy, Gravity Imaging LLC, Spine
Company, LM General Insurance Company, LM Insurance Corporation, LM Property And Casualty Insurance                   And Health PLLC, Spine & Health PLLC II, New Horizon Chiropractic PLLC, First Medical Group PLLC, 4 Health
Company, The Liberty Surplus Insurance Corporation, Safeco Insurance Company Of America, Safeco Insurance             Management LLC, HMRF Fund III LLC, HMRF Fund IV LLC, Velocity MRS Fund IV, Velocity MRS Fund V,
Company Of Illinois, And Safeco Insurance Company Of Indiana                                                          Velocity MRS Fund VI, National Health Finance DM LLC, Hassan Fayad, Mirna Fayad, William Gonte, M.D.,
                                                                                                                      Geoffrey Kemoli Sagala, D.C., And Ernesto Carulla, P.T.,
   (b)    County of Residence of First Listed Plaintiff                Norfolk, MA                                   County of Residence of First Listed Defendant                       Wayne County, MI
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                           Attorneys (If Known)
David Joseph Lankford (P47881), Steven M. Braun (P79461), Joy Weber (P77088);
Law Offices of Greig, Kennedy, Seifert and Fitzgibbons; Attorneys for Plaintiffs;
28411 Northwestern Hwy., Suite 640, Southfield, MI 48034;

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Only)                                         and One Box for Defendant)
   1   U.S. Government                   ■3      Federal Question                                                                          PTF             DEF                                         PTF      DEF
         Plaintiff                                 (U.S. Government Not a Party)                            Citizen of This State            1               1      Incorporated or Principal Place         4     4
                                                                                                                                                                      of Business In This State

   2   U.S. Government                      4    Diversity                                                  Citizen of Another State               2           2    Incorporated and Principal Place                  5          5
         Defendant                                 (Indicate Citizenship of Parties in Item III)                                                                      of Business In Another State

                                                                                                            Citizen or Subject of a                3           3    Foreign Nation                                    6          6
                                                                                                              Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                   TORTS                                   FORFEITURE/PENALTY                            BANKRUPTCY                             OTHER STATUTES
   110 Insurance                           PERSONAL INJURY              PERSONAL INJURY                        625 Drug Related Seizure                 422 Appeal 28 USC 158                   375 False Claims Act
   120 Marine                              310 Airplane                365 Personal Injury -                       of Property 21 USC 881               423 Withdrawal                          376 Qui Tam (31 USC
   130 Miller Act                          315 Airplane Product            Product Liability                   690 Other                                    28 USC 157                              3729(a))
   140 Negotiable Instrument                    Liability              367 Health Care/                                                                                                         400 State Reapportionment
   150 Recovery of Overpayment             320 Assault, Libel &            Pharmaceutical                                                              PROPERTY RIGHTS                          410 Antitrust
       & Enforcement of Judgment                Slander                    Personal Injury                                                              820 Copyrights                          430 Banks and Banking
   151 Medicare Act                        330 Federal Employers’          Product Liability                                                            830 Patent                              450 Commerce
   152 Recovery of Defaulted                    Liability              368 Asbestos Personal                                                            835 Patent - Abbreviated                460 Deportation
        Student Loans                      340 Marine                      Injury Product                                                                   New Drug Application           ■    470 Racketeer Influenced and
        (Excludes Veterans)                345 Marine Product              Liability                                                                    840 Trademark                               Corrupt Organizations
   153 Recovery of Overpayment                  Liability             PERSONAL PROPERTY                                 LABOR                           880 Defend Trade Secrets                480 Consumer Credit
       of Veteran’s Benefits               350 Motor Vehicle           370 Other Fraud                         710 Fair Labor Standards                     Act of 2016                             (15 USC 1681 or 1692)
   160 Stockholders’ Suits                 355 Motor Vehicle           371 Truth in Lending                        Act                                                                          485 Telephone Consumer
   190 Other Contract                          Product Liability       380 Other Personal                      720 Labor/Management                     SOCIAL SECURITY                             Protection Act
   195 Contract Product Liability          360 Other Personal              Property Damage                         Relations                            861 HIA (1395ff)                        490 Cable/Sat TV
   196 Franchise                               Injury                  385 Property Damage                     740 Railway Labor Act                    862 Black Lung (923)                    850 Securities/Commodities/
                                           362 Personal Injury -           Product Liability                   751 Family and Medical                   863 DIWC/DIWW (405(g))                      Exchange
                                               Medical Malpractice                                                 Leave Act                            864 SSID Title XVI                      890 Other Statutory Actions
       REAL PROPERTY                         CIVIL RIGHTS             PRISONER PETITIONS                       790 Other Labor Litigation               865 RSI (405(g))                        891 Agricultural Acts
   210 Land Condemnation                   440 Other Civil Rights      Habeas Corpus:                          791 Employee Retirement                                                          893 Environmental Matters
   220 Foreclosure                         441 Voting                  463 Alien Detainee                          Income Security Act                  FEDERAL TAX SUITS                       895 Freedom of Information
   230 Rent Lease & Ejectment              442 Employment              510 Motions to Vacate                                                            870 Taxes (U.S. Plaintiff                   Act
   240 Torts to Land                       443 Housing/                    Sentence                                                                         or Defendant)                       896 Arbitration
   245 Tort Product Liability                  Accommodations          530 General                                                                      871 IRS—Third Party                     899 Administrative Procedure
   290 All Other Real Property             445 Amer. w/Disabilities -  535 Death Penalty                           IMMIGRATION                               26 USC 7609                            Act/Review or Appeal of
                                               Employment              Other:                                  462 Naturalization Application                                                       Agency Decision
                                           446 Amer. w/Disabilities -  540 Mandamus & Other                    465 Other Immigration                                                            950 Constitutionality of
                                               Other                   550 Civil Rights                            Actions                                                                          State Statutes
                                           448 Education               555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
■ 1 Original       2 Removed from                                 3    Remanded from                   4 Reinstated or                5 Transferred from
                                                                                                                                                       6 Multidistrict       8 Multidistrict
       Proceeding                 State Court                          Appellate Court                   Reopened                       Another District   Litigation -        Litigation -
                                                                                                                                        (specify)          Transfer            Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            18 U.S.C. § 1962
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Violations of the federal Racketeer Influenced and Corrupt Organizations Act, along with other causes of actions
VII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:             ■ Yes       No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                             JUDGE                                                                          DOCKET NUMBER
DATE                                                                        SIGNATURE
                                                                            SIG
                                                                              GNATURE OF ATTORNEY OF
                                                                                                  O RECORD
August 12, 2021
FOR OFFICE USE ONLY

   RECEIPT #                       AMOUNT                                        APPLYING IFP                                         JUDGE                                   MAG. JUDGE
              Case 2:21-cv-11879-MAG-CI ECF No. 1, PageID.47 Filed 08/13/21 Page 47 of 47
PURSUANT TO LOCAL RULE 83.11
1.               Is this a case that has been previously dismissed?                        Yes
                                                                                         ■ No
     If yes, give the following information:

     Court:

     Case No.:

     Judge:



2.               Other than stated above, are there any pending or previously
                 discontinued or dismissed companion cases in this or any other            Yes
                 court, including state court? (Companion cases are matters in which     ■ No
                 it appears substantially similar evidence will be offered or the same
                 or related parties are present and the cases arise out of the same
                 transaction or occurrence.)

     If yes, give the following information:

     Court:

     Case No.:

     Judge:


Notes :
